                  Case 1:15-cr-00384-PAE Document 118 Filed 11/16/20 Page 1 of 1
                                      JAMES R. FROCCARO, JR.
                                           Attorney at Law
                                20 Vanderventer Avenue, Suite 103W
                                     Port Washington, NY 11050
                                     telephone: (516) 944-5062
                                         fax: (516) 944-5066
                                     email: JRFESQ61@aol.com

                                           November 13, 2020




         BY ECF
         Hon. Paul A. Engelmayer
         United States District Judge
         Southern District of New York
         40 Foley Square
         New York, NY 10007

                              Re: United States v. Bekim Fiseku
                                          15 Cr 384 (PAE)
         Dear Judge Engelmayer:

               I hope all is well with Your Honor. I write regarding the Order issued by
         the Court reappointing me as counsel for Mr. Fiseku for the purpose of
         submitting a letter memorandum in support of the compassionate release
         motion he forwarded to the Court pro se. See ECF Doc 115. By this letter,
         I am respectfully requesting that I be relieved from this obligation and that CJA
         counsel be appointed in my place and stead. I am not on any CJA panels. I was
         retained counsel for Mr. Fiseku in connection with his prior proceedings before
         Your Honor, and my request to be relieved as his lawyer for a number of
         reasons, was granted by this Court immediately after his sentencing. CJA
         counsel was appointed to represent Mr. Fiseku going forward in connection with
         the appeal he filed before the Second Circuit.

                                                                Respectfully submitted,
GRANTED. The Court relieves Mr. Froccaro and appoints
Mr. Sam Schmidt, Esq., as counsel for Mr. Bekim Fiseku in               /JRF/
this case. The Clerk of Court is requested to terminate the
motion at Dkt. No. 117.                                         James R. Froccaro, Jr.
                                    11/16/2020
                SO ORDERED.

                                  PaJA.�
                           __________________________________
                                 PAUL A. ENGELMAYER
                                 United States District Judge
